              Case 3:17-cv-01827-JR           Document 97             Filed 08/21/20   Page 1 of 5




     WILLIAM W. MANLOVE, OSB #891607
     Senior Deputy City Attorney
     wi1liam.man1ove@portlandoregon.gov
     NAOMI SHEFFIELD, OSB #170601
   · Deputy City Attorney
     naomi.sheffield@portlandoregon.gov
     Office of City Attorney
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
            OJAttorneys for Defendants




                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                            PORTLAND DIVISION

    JOSEF HABER, an individual; PATRICK
    GARRISON, an individual; JENNIFER
    NICKOLAUS, an individual; CHRIS WHALEY,                          Civil No. 3:17-cv-1827 JR
    an individual; JADE STURMS, an i~dividual; on
    behalf of themselves and all others similarly situated,
                                                                    DECLARATION OF JEFFREY NIIYA
                           PLAINTIFFS,
                                                                     (In Support of Defendants' Motion for
                   v.                                                Summary Judgment)

    CITY OF PORTLAND, a municipal corporation;
    MAYOR TED WHEELER, in his individual
    capacity; retired PORTLAND POLICE CAPTAIN
    LARRY GRAHAM, in his individual capacity;
    PORTLAND POLICE OFFICER RYAN LEE, in
    his individual capacity; PORTLAND OFFICER
    CHRIS LINDSEY, in his individual capacity;
    PORTLAND POLICE OFFICER JEFFREY
    MCDANIEL, in his individual capacity; and
    PORTLAND POLICE OFFICER JOSEPH
    SANTOS, in his individual capacity;

                           DEFENDANTS.


    I, Jeffrey Niiya, declare as follows:


Page 1 - DECLARATION OF JEFFREYNIIYA

                                             PORTLAND CITY ATTORNEY'S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                  Case 3:17-cv-01827-JR       Document 97            Filed 08/21/20   Page 2 of 5




             1.       I am a lieutenant with the City of Portland's Bureau of Police. I was hired by the

     Portland Police Bureau ("PPB") in 1996. My initial and primary assignment with PPB was as a

     patrol officer in North precinct.

            2.        Beginning in 2010 I began working on a detached, specialty assignment with

     PPB's Rapid Response Team ("RRT"). RRT is PPB's primary specialty group that performs

     crowd management and crowd control services. As a member ofRRT, one of my roles was to

     act as a liaison with different community and protest groups. As a liaison officer my role was to

     elicit and provide information so that community members could safely and legally exercise their

    rights to protected expression under the U.S. or State of Oregon Constitutions. I was RRT's

    primary liaison officer during the Occupy Portland movement in the fall of 2011.

            3.        I served with RRT until 2014, when I resigned from PPB to become the

    Operations Lieutenant for the Oregon Health Sciences University ("OHSU") police department.

    I returned to PPB and RRT in 2016.

            4.        In 2017 I became the Special Events Sergeant for PPB's Central Precinct in

    downtown Portland. As the Special Events Sergeant, my full-time role was to act as a liaison

    officer to facilitate the planning and management of special events in the downtown core,

    including parades, protests, demonstrations or other gatherings of groups of people.

            5.        As the Special Events Sergeant for PPB's Central Precinct, I was tasked to reach

    out to different groups expected to protest in downtown Portland on June 4, 2017. I had

    monitored other events and protests leading up to the planned June 4, 2017 Patriot Prayer Rally

    in Terry Schrunk Plaza, and I was concerned about the impact to public safety and the safety of

    those participating in the Rally and the safety of the expected counter-protestors. The protests in

    Lake Oswego, OR, Vancouver, WA and Berkeley, California had shown increasing violence

    between participants, including physical assaults, the use of weapons, and pepper spray. Law

    enforcement in these other jurisdictions was challenged in all of these protests to provide the

    level of public safety which many in the community wanted and expected.

Page 2 - DECLARATION OF JEFFREY NIIYA

                                             PORTLAND CITY ATTORNEY'S OFFICE
                                                1221 SW 4TI-i AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                   Case 3:17-cv-01827-JR      Document 97              Filed 08/21/20   Page 3 of 5




              6.       Beginning in mid-May, I began contacting organizers of and persons affiliated

     with the Patriot Prayer Rally, including Joey Gibson, the principal organizer of the Patriot Prayer

     Rally.    I explained my concerns to Mr. Gibson about having a rally in downtown Portland

     during the Rose Festival. Mr. Gibson explained that his group intended to march during the June

     4 event. I discouraged any march because of the significant number of people expected

     downtown that day, including persons attending the City Fair at Waterfront Park as part of the

     City's Rose Festival celebrations. Mr. Gibson and I also discussed the federal government's

     rules regarding use of Terry Schrunk Plaza and the prohibition on guns in the Plaza. I explained

    I did not want people openly carrying firearms at the rally. He and I discussed an earlier Patriot

    Prayer event that had occurred on SE 82nd Avenue where a person associated with Patriot Prayer

    had assaulted another person. I admonished Mr. Gibson to control his attendees at the upcoming

    June 4 rally.

              7.       In addition to Mr. Gibson, in mid-May and through early June 2017, I spoke with

    other persons asso.ciated with the upcoming June 4 Patriot Prayer Rally, including persons who

    described themselves as "security" for the event. I emphasized to these persons that PPB did not

    want people bringing weapons or firearms to the event, that the Federal Protection Service

    ("FPS") would not allow them in the Plaza, and that the public would not be receptive to seeing

    open carried firearms. I explained to these persons the importance of being non-violent, and

    reminded them that the police were neutral and not aligned with any side.

              8.       Similarly, beginning in mid-May I began contacting persons associated with

    different groups of the expected "counter-protestors" to the Patriot Prayer group. One such

    person I contacted was Star Stauffer, who I knew from City Council sessions and other protests.

    I understand Ms. Stauffer was in contact with persons associated with anarchist, Black Bloc, (an

    anarchist group that commonly wears all black clothing and face coverings), and Antifa groups. I

    told Ms. Stauffer that I had concerns about the June 4th protests becoming violent, and asked her

    to advise her contacts among the "counter-protesters" to remain vocal only, and to stay separate

Page 3 - DECLARATION OF JEFFREY NIIYA

                                             PORTLAND CITY ATTORNEY'S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                      (503) 823-4047
                 Case 3:17-cv-01827-JR       Document 97            Filed 08/21/20   Page 4 of 5




     from the Patriot Prayer group on Terry Schrunk Plaza. I told Ms. Stauffer I was willing to speak
     to her contacts or to anyone with the goal of keeping the protests safe.
            9.       I also spoke with Jamie Partridge, one of the leaders of a group of "counter-
     protestors" expected to gather in front of City Hall on June 4. I have known Mr. Partridge since
     his involvement in the Occupy Portland protests in 2011. Mr. Partridge told me his group in
     front of City Hall would have peace keepers in orange vests, and that his group did not want
     masked Antifa as part of their protest. I explained to him that PPB's wish was to keep all parties
     separated and to allow everyone to voice their free speech rights.
            10.      In the days leading up to June 4, I continued to prepare for the event be reviewing
    open source social media. The online back and forth between the Patriot Prayer group and
    Antifa was continuing. There had been and continued to be threats of violence between people.
    The demonizing of certain individuals, and the advocating of tactics against the police was
    increasing. I was very worried about the safety of all persons participating in the multiple
    protests as well as the police.
            11.      On June 4, 2017, I arrived at Central Precinct in the morning and began meeting
    persons associated with the Patriot Prayer group and the counter-protestors. I was concerned
    about members of Patriot Prayer openly carrying firearms at their rally, and was told by
    Lawrence Cavallero, the lead security person for the Patriot Prayer group, that none of his
    security people were carrying any weapons.
            12.      The Patriot Prayer Rally was set to start at 2:00 p.m., but people were arriving
    early. The counter-protestors, both those who were to gather in front of City Hall, and those who
    were gathering in Chapman Square, also began arriving early. Officers were intercepting people
    going into Chapman Square with shields and weapons. Confrontations began to occur between
    people in Chapman and Terry Schrunk Plaza, which required officers to separate the groups. I
    asked Mr. Cavallero to move people more to the interior of Terry Schrunk Plaza, away from the
    edges of the plaza, where they were antagonizing the counter-protestors. I was also

Page 4 - DECLARATION OF JEFFREY NIIYA

                                            PORTLAND CITY ATTORNEY'S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:17-cv-01827-JR          Document 97            Filed 08/21/20   Page 5 of 5




     communicating with Ms. Stauffer about the use of slingshots from persons in Chapman Square,

     and later bricks and balloons filled with an unknown substance being thrown at police officers

     along SW Madison Street, separating the Chapman protesters from the Patriot Prayer protesters.

             13.    During the June 4, 2017 event I was exchanging text messages with Mimi

     German, another person associated with the Chapman Square protesters. At 12:57 p.m., I

     informed Ms. German that someone was shooting projectiles with a wrist rocket from inside the

    crowd at Chapman. At 1:00 p.m., I relayed that same message to Siobahn Burke, one of the

    organizers of the City Hall protest. At 1:15 p.m., Ms. Burke responded that they were "[s]eeing

    more black bloc heading onto 4th " and "One guy had stuff to throw." At 2:58 p.m., Ms. Burke

    texted me that she had heard that members of the Black Bloc were "talking about sh[u]tting stuff

    down."

             14.      I was present in the area of the portico of the Multnomah County Detention

    Center along SW Third A venue when I heard the PPB sound truck announce that the southside

    of Chapman Square was closed. Prior to that announcement I had seen objects thrown from

    Chapman towards the police along SW Madison Street. Prior to that announcement I had also

    heard on the radio that objects were being thrown.

             15.    I make this declaration in support of Defendants' Motion for Summary Judgment.


             I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

             DATED:    ,4~) I ,3) eJb:2-t>




Page 5 - DECLARATION OF JEFFREY NIIYA

                                             PORTLAND CITY ATTORNEY'S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
